Citation Nr: 0914162	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-39 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1971.  He died in September 1981.  The appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for cause of the veteran's 
death.  The RO issued a notice of the decision in May 2004, 
and the appellant timely filed a Notice of Disagreement (NOD) 
in November 2004.  Subsequently, in October 2005 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
December 2005, the appellant timely filed a substantive 
appeal.  The RO issued a Supplemental Statement of the Case 
(SSOC) in February 2007.

The appellant requested a Travel Board hearing on this 
matter, which was held in August 2007 where the appellant 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

In an August 2007 document, the appellant relinquished her 
right to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of initial RO consideration of new evidence 
submitted.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The veteran died in September 1981; his death certificate 
lists the cause of  death as intracerebral hemorrhage due 
to thrombocytopenia, which was due to his acute 
undifferentiated leukemia (AUL), and an autopsy report 
notes the cause of death as cerebral hemorrhage 
complicating chemotherapy re-induction for acute 
undifferentiated myeloid appearing leukemia.

2.	The veteran as likely as not was exposed to benzene during 
his period of active service, and the competent medical 
evidence of record establishes, as likely as not, that a 
causal nexus exists between the death-causing acute 
myelogenous leukemia (AML) and the veteran's in-service 
exposure to benzene.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
cause of the veteran's death is warranted, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  


II. Law & Regulations

a. Service Connection 
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004); see  38 C.F.R. § 3.303, 3.304.  If the claimant fails 
to demonstrate any one element, denial of service connection 
will result.  Disabled Am. Veterans, 419 F.3d at 1318; 
Coburn, 19 Vet. App. at 431.

Additionally, some diseases that become manifest after 
service "will be considered to have been incurred in or 
aggravated by service . . . even though there is no evidence 
of such disease during the period of service," as long as 
these diseases become manifest to a compensable degree within 
the applicable regulatory time periods.  38 C.F.R. § 
3.307(a); see 38 C.F.R. § 3.309.  With respect to chronic 
diseases, such a disease "must have become manifest to a 
degree of 10 percent or more within 1 year . . . from the 
date of separation from service. . . ."  38 C.F.R. § 
3.307(a)(3).  Only those diseases enumerated in 38 C.F.R. § 
3.309(a) qualify as "chronic" for the purposes of the 
regulation, and those include leukemia, among others.  38 
C.F.R. §§ 3.307(a), 3.309(a).  Additionally, the veteran must 
have served 90 days or more during a war period or after 
December 31, 1946.  38 C.F.R. § 3.307(a)(1).

Alternatively, for a veteran who was exposed to (or was 
presumed to have been exposed to) herbicide agents during 
active service, certain diseases shall be service connected 
even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Relevant to the instant case, the 
list of these certain diseases includes chronic lymphocytic 
leukemia, but does not include AML, and such a disease may 
become manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).         

b. Cause of Death
Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse, child, or parent of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 
(2008).

With respect to claims for service connection for cause of a 
veteran's death, 38 C.F.R. § 3.312 sets forth the governing 
provisions.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, 14 Vet. App. at 127.  In 
contrast, a contributory cause of death is a service-
connected disability that is shown to have "contributed 
substantially or materially [to death]; that is combined to 
cause death; that is aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c)(1); accord 
Timberlake, 14 Vet. App. 127.  Thus, "[i]t is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection," 
and a contributory cause of death is not related to the 
principal cause.  38 C.F.R. § 3.312(c)(1).  Determining the 
veteran's cause of death requires the "exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports."  38 C.F.R. § 3.312(a).    



c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
The appellant has claimed that the veteran's in-service, 
prolonged exposure to certain chemicals, to include benzene, 
or exposure to Agent Orange caused him to develop his death-
causing hematologic malignancy.  See Hearing Transcript at 4, 
6; August 2007 Statement.  

During his active service, the veteran worked as a diesel 
mechanic, armored track repairman and infantry weapons 
repairman.    

Post-service, he received a diagnosis of AML in March 1981 
for which he had treatment thereafter, as reflected in April 
1981 and July 1981 medical records from the Naval Hospital.  
A September 1981 medical record indicates that the veteran 
had AUL.   

The veteran died in September 1981.  The death certificate 
indicates that he died from intracerebral hemorrhage due to 
thrombocytopenia, which was due to his acute undifferentiated 
leukemia.  The separate September 1981 autopsy report also 
listed the cause of death as cerebral hemorrhage complicating 
chemotherapy re-induction for acute undifferentiated myeloid 
appearing leukemia.

In June 2008 the Board sought to obtain an independent 
medical expert's opinion as to the nature of the veteran's 
diagnosis at the time of his death (i.e., whether he had AML 
or AUL).  The Board also solicited an opinion as to the 
likelihood that the veteran's hematologic malignancy could be 
attributed to his active service or any incident thereof, to 
include exposure to solvents, cleaners, benzene and/or Agent 
Orange.

In response to the Board's inquiry, Dr. W. offered his 
opinion in an August 2008 report.  At the outset, he noted 
that he had no pathology reports or occupational exposure 
history, but observed that the veteran had received various 
hematological diagnoses, to include AML, AUL and AUL with 
myeloid features, and that he had received treatment 
consisting of a combination of 6-thioguaine, doxorubicin and 
cytosine arabinoide.  Such a regimen, Dr. W. noted, "was 
commonly used for acute myeloid leukemia," and he further 
observed that AUL "denotes that there were no lymphoid 
features and may have also been used synonymously with AML . 
. . which would also have been treated as AML."  
Accordingly, Dr. W. concluded that the veteran "most likely 
had AML" at the time of his death.  

As for causation, Dr. W. indicated that "there is an 
epidemiological association between benzene exposure and 
AML," but he noted a controversy as to whether an increased 
risk existed with increased exposure, or whether there was a 
threshold effect, or both.  He concluded, however, that 
"[g]iven [the veteran's] occupation in [the] military, it is 
plausible that he was exposed to benzene containing 
compounds," despite the fact that he could not quantify the 
degree of exposure from the records.  Based on this evidence, 
as well as the Board's specific request to characterize any 
causal relationship as "highly unlikely, as likely as not, 
or very likely," Dr. W. determined that a casual nexus 
between the AML and benzene exposure was "at least as likely 
as not."          



b. Discussion
The Board determines that the evidence of record, at least as 
likely as not, supports a finding that the veteran died of a 
disorder that was causally related to his period of active 
service, and therefore, that service connection for cause of 
the veteran's death is warranted.  The Board initially notes 
that the veteran first received a diagnosis of AML (a disease 
not contained on the presumptive list of diseases associated 
with exposure to herbicide agents under 38 C.F.R. § 3.309(e)) 
more than ten years post-service (which falls outside the 
one-year presumptive period for leukemia under 38 C.F.R. § 
3.307(a)(3)), which could weigh against the claim on a 
presumptive basis.  However, when considering direct service 
connection, the Board notes that a review of the veteran's 
personnel records reveals that he worked as a diesel mechanic 
during service, which would have exposed him to solvents and 
other chemicals, to include benzene.  Dr. W.'s August 2008 
opinion confirms that the veteran "most likely had AML" at 
the time of his death, and he further opined that the veteran 
plausibly had exposure to benzene during his active service.  
As for whether a causal relationship exists between the 
veteran's diagnosed, death-causing AML and his period of 
active service, Dr. W. stated that "there is an 
epidemiological association between benzene exposure and 
AML," and further characterized the relationship between the 
death-causing AML and benzene exposure as "at least as 
likely as not."  The Board notes that no other contrary 
medical nexus opinion is of record, and thus, when viewing 
the evidence in totality and with consideration of the 
benefit of the doubt rule, the Board finds that service 
connection for cause of the veteran's death is warranted.               




ORDER

Service connection for cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
payment of such monetary benefits.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


